Citation Nr: 1415110	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-08 754A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Temple, Texas


THE ISSUE

Entitlement to a clothing allowance for the year 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1982 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Medical Center in Temple, Texas.  This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified, generally, of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in May 2011.  

Applicable VA regulations provide that one annual clothing allowance is payable when the Under Secretary for Health or designee certifies that (A) a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or (B) a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outergarments.  38 C.F.R. § 3.810(a)(1)(ii) (as amended effective June 11, 2012).  

More than one clothing allowance may be payable for multiple types of garments affected for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) or medication used by the veteran if each appliance or medication (i) satisfies the requirements of § 3.810(a)(1); and (ii) affects a distinct type of article of clothing or outergarment.  38 C.F.R. § 3.810(a)(2).  Two clothing allowances with a single type of garment affected may be payable if a veteran uses more than one prosthetic or orthopedic appliance, (including, but not limited to, a wheelchair), medication for more than one skin condition, or an appliance and a medication, that (i) each satisfy the requirements of § 3.810(a)(1); and (ii) together tend to wear or tear a single type of article of clothing or irreparably damage a type of outergarment at an increased rate of damage to the clothing or outergarment due to a second appliance or medication.  38 C.F.R. § 3.810(a)(3).

Here, VA treatment records dated in May 2008 note that the Veteran used a lumbar spine corset and bilateral knee braces for the service-connected degenerative arthritis of his lumbar spine, left patellofemoral and retropatellar pain syndrome, and residuals of right distal tibia fracture.  A February 2009 VA examination report also notes that he had been prescribed triamcinolone cream, last filled in April 2006, for the service-connected keloid acne to his left malar area.

A January 2011 statement of the case notes that the Veteran had been seen by the chief of the prosthetics laboratory in December 2010, when it was determined that braces provided by VA did not tend to wear or tear clothing.  The Board notes, however, that a copy of the December 2010 report is not included in the available record and that the applicable regulations were revised during the course of the appeal.  See 76 Fed. Reg. 70,885 (Nov. 16, 2011); 77 Fed. Reg. 34,218 (Jun. 11, 2012).  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts must be taken to obtain pertinent VA treatment records, including any dated in December 2010 from the chief of the prosthetics laboratory, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  All such available records should be associated with the Veteran's claims folder.  

If any records identified cannot be obtained, the Veteran should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of the revised regulations under 38 C.F.R. § 3.810 and all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002). This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

